Title: From John Adams to John Bondfield, 3 July 1780
From: Adams, John
To: Bondfield, John


     
      Sir
      Paris July 3. 1780
     
     Your kind Letters of the 17th. 20th. of June as well as that of 20th of May, are unanswered. I hope Soon to receive the Vin de Boisac—please to draw upon me, as soon as you please for, the whole, your Bills shall be paid upon sight.
     I am very glad that your Application to the Minister succeeded. Have you transmitted those Papers to Congress? Sending them to me, can only convince me of what, I have known a great while, That the offices of Chamber of Commerce, commercial Agent, Lord high Admiral and political Minister, without the Aid even of a secretary are too much Business, for any man living, much more for one 75 Years of Age, and who had even in his Youth an Indolence in his Disposition. The Complaints that are made give me a great deal of Grief. But these Things are certainly well known At home.
     The Spaniards have taken Mobile, and the Marquis de la Fayette arrived at Boston the 28 April. He carried good news. He had an Audience of the Assembly at Boston, and was received by the Discharge of Cannon from all the ships in the Harbour as well as the Batteries. This News I wish you would convey with my best Respects to the Marshal Duke De Mouchy. I have it in a Boston Paper of the 1 May—as well as by Letter.
     Your most obt.
    